

113 S1716 IS: Building and Renewing Infrastructure for Development and Growth in Employment Act
U.S. Senate
2013-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1716IN THE SENATE OF THE UNITED STATESNovember 14, 2013Mr. Warner (for himself, Mr. Blunt, Mr. Graham, Mrs. Gillibrand, Mr. Heller, Mr. Coons, Ms. Klobuchar, Mr. Wicker, Mrs. McCaskill, and Mr. Kirk) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo facilitate efficient investments and financing of
		  infrastructure projects and new long-term job creation through the establishment of an
		  Infrastructure Financing Authority, and for other
		  purposes.1.Short
			 title; table of contents(a)Short
			 titleThis Act may be cited as the Building and Renewing Infrastructure for Development and
			 Growth in Employment Act or the BRIDGE Act.(b)Table of
			 contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings and purpose.Sec. 3. Definitions.TITLE I—Infrastructure Financing AuthoritySec. 101. Establishment and general authority of IFA.Sec. 102. Voting members of the Board of Directors.Sec. 103. Chief executive officer of IFA.Sec. 104. Powers and duties of the Board of Directors.Sec. 105. Senior management.Sec. 106. Office of Technical and Rural Assistance.Sec. 107. Special Inspector General for IFA.Sec. 108. Other personnel.Sec. 109. Compliance.TITLE II—Terms and limitations on direct loans and loan guaranteesSec. 201. Eligibility criteria for assistance from IFA and terms and limitations of loans.Sec. 202. Loan terms and repayment.Sec. 203. Compliance and enforcement.Sec. 204. Audits; reports to the President and Congress.Sec. 205. Effect on other laws.TITLE III—Funding of IFASec. 301. Fees.Sec. 302. Self-sufficiency of IFA.Sec. 303. Funding.Sec. 304. Contract authority.Sec. 305. Limitation on authority.TITLE IV—Budgetary effectsSec. 401. Budgetary effects.2.Findings and
			 purpose(a)FindingsCongress finds that—(1)infrastructure
			 has always been a vital element of the economic strength of the United States
			 and a key indicator of the international leadership of the United
			 States;(2)the Erie Canal,
			 the Hoover Dam, the railroads, and the interstate highway system are all
			 testaments to the ingenuity of the United States and have helped propel and
			 maintain the United States as the largest economy in the world;(3)according to the
			 World Economic Forum’s Global Competitiveness Report, the United States fell to
			 fifth place in 2011, and dropped to seventh place overall in 2012, however, in
			 the Quality of overall infrastructure category of the same
			 report, the United States ranked 25th in the world;(4)according to the
			 World Bank’s 2012 Logistic Performance Index, the capacity of countries to
			 efficiently move goods and connect manufacturers and consumers with
			 international markets is improving around the world, and the United States now
			 ranks ninth in the world in logistics-related infrastructure behind countries
			 from both Europe and Asia;(5)according to a
			 January 2009 report from the University of Massachusetts/Alliance for American
			 Manufacturing entitled Employment, Productivity and Growth,
			 infrastructure investment is a highly effective engine of job
			 creation such that $1,000,000,000 in new investment in infrastructure
			 results in 18,000 total long-term jobs;(6)according to the
			 American Society of Civil Engineers, the current condition of the
			 infrastructure in the United States earns a grade point average of D+, and an
			 estimated $1,600,000,000,000 of additional investment is needed over the next 7
			 years to bring the infrastructure of the United States up to adequate
			 condition;(7)according to the
			 National Surface Transportation Policy and Revenue Study Commission,
			 $225,000,000,000 is needed annually from all sources for the next 50 years to
			 upgrade the United States surface transportation system to a state of good
			 repair and create a more advanced system;(8)the current
			 infrastructure financing mechanisms of the United States, both on the Federal
			 and State level, will fail to meet current and foreseeable demands and will
			 create large funding gaps;(9)published reports
			 state that there may not be enough demand for municipal bonds to maintain the
			 same level of borrowing at the same rates, resulting in significantly decreased
			 infrastructure investment at the State and local level;(10)current funding
			 mechanisms are not readily scalable and do not—(A)serve large
			 in-State or cross-jurisdictional infrastructure projects, projects of regional
			 or national significance, or projects that cross sector silos;(B)sufficiently
			 catalyze private sector investment; or(C)ensure the
			 optimal return on public resources;(11)although grant
			 programs of the Federal Government must continue to play a central role in
			 financing the infrastructure needs of the United States, current and
			 foreseeable demands on existing Federal, State, and local funding for
			 infrastructure expansion clearly exceed the resources to support those programs
			 by margins wide enough to prompt serious concerns about the ability of the
			 United States to sustain long-term economic development, productivity, and
			 international competitiveness;(12)the capital
			 markets, including pension funds, private equity funds, mutual funds, sovereign
			 wealth funds, and other investors, have a growing interest in infrastructure
			 investment and represent hundreds of billions of dollars of potential
			 investment; and(13)the
			 establishment of a federally owned, independent, professionally managed
			 institution that could provide credit support to qualified infrastructure
			 projects of regional and national significance, making transparent merit-based
			 investment decisions based on the commercial viability of infrastructure
			 projects, would catalyze the participation of significant private investment
			 capital.(b)PurposeThe
			 purpose of this Act is to facilitate investment in, and the long-term financing
			 of, economically viable eligible infrastructure projects of regional or national
			 significance that are in the public interest in a manner that complements
			 existing Federal, State, local, and private funding sources for these projects
			 and introduces a merit-based system for financing those projects, in order to
			 mobilize significant private sector investment, create long-term jobs, and ensure United
			 States competitiveness through a self-sustaining institution that limits the
			 need for ongoing Federal funding.3.DefinitionsIn this Act:(1)Blind
			 trustThe term blind trust means a trust in which
			 the beneficiary has no knowledge of the specific holdings and no rights over
			 how those holdings are managed by the fiduciary of the trust prior to the
			 dissolution of the trust.(2)Board of
			 DirectorsThe term Board of Directors means the
			 Board of Directors of IFA.(3)ChairpersonThe
			 term Chairperson means the Chairperson of the Board of Directors
			 of IFA.(4)Chief executive
			 officerThe term chief executive officer means the
			 chief executive officer of IFA, appointed under section 103.(5)CostThe
			 term cost has the meaning given the term in section 502 of the
			 Federal Credit Reform Act of 1990 (2 U.S.C. 661a).(6)Direct
			 loanThe term direct loan has the meaning given
			 the term in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661a).(7)Eligible
			 entityThe term eligible entity means—(A)an
			 individual;(B)a
			 corporation;(C)a partnership,
			 including a public-private partnership;(D)a joint
			 venture;(E)a trust;(F)a State or any
			 other governmental entity, including a political subdivision or any other
			 instrumentality of a State; or(G)a revolving
			 fund.(8)Eligible infrastructure
			 project(A)In generalThe term eligible infrastructure project
			 means the construction, consolidation, alteration, or repair of the following
			 sectors:(i)Intercity passenger or freight rail lines.(ii)Intercity passenger rail facilities or equipment.(iii)Intercity freight rail facilities or equipment.(iv)Intercity passenger bus facilities or equipment.(v)Public transportation facilities or equipment.(vi)Highway facilities, including bridges and tunnels.(vii)Airports.(viii)Air traffic control systems.(ix)Port or marine terminal facilities, including approaches to marine terminal facilities or inland port facilities.(x)Port or marine equipment, including fixed equipment to serve approaches to marine terminals or inland ports.(xi)Transmission or distribution pipelines.(xii)Inland waterways.(xiii)Intermodal facilities or equipment related to 2 or more of the sectors described in clauses (i) through (xii).(xiv)Water treatment and solid waste disposal facilities, including drinking water facilities.(xv)Storm water management systems.(xvi)Dams and levees.(xvii)Facilities or equipment for energy transmission, distribution or storage.(B)Authority of the Board of Directors to modify sectorsThe Board of Directors may make modifications, at the discretion of the Board, to any of the sectors described in subparagraph (A) by a vote of not fewer than 5 of the voting members of the Board of Directors.(9)IFAThe
			 term IFA means the Infrastructure Financing Authority
			 established by this Act.(10)Investment-grade
			 ratingThe term investment-grade rating means a
			 rating of BBB minus, Baa3, or higher assigned to an eligible infrastructure project by a
			 ratings agency.(11)Loan
			 guaranteeThe term loan guarantee has the meaning
			 given the term in section 502 of the Federal Credit Reform Act of 1990 (2
			 U.S.C. 661a).(12)Public-private
			 partnershipThe term public-private partnership
			 means any eligible entity—(A)(i)that is undertaking the
			 development of all or part of an eligible infrastructure project that will have a
			 measurable public benefit, pursuant to requirements established in 1 or more
			 contracts between the entity and a State or an instrumentality of a State;
			 or(ii)the activities of which, with
			 respect to such an eligible infrastructure project, are subject to regulation by a State
			 or any instrumentality of a State;(B)that owns,
			 leases, or operates or will own, lease, or operate, the project in whole or in
			 part; and(C)the participants
			 in which include not fewer than 1 nongovernmental entity with significant
			 investment and some control over the project or entity sponsoring the project vehicle.(13)Rating
			 agencyThe term rating agency means a credit rating
			 agency registered with the Securities and Exchange Commission as a nationally
			 recognized statistical rating organization (as defined in section 3(a) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78c(a))).(14)Rural
			 infrastructure projectThe term rural infrastructure
			 project—(A)has the same meaning given the term in section 601(15) of title 23, United States Code; and(B)includes any eligible infrastructure project located in an area described in such section 601(15).(15)SecretaryThe
			 term Secretary means the Secretary of the Treasury or the designee
			 of the Secretary of the Treasury.(16)Senior
			 managementThe term senior management means the
			 chief financial officer, chief risk officer, chief compliance officer, general
			 counsel, chief lending officer, and chief operations officer of IFA, and such
			 other officers as the Board of Directors may, by majority vote, add to senior
			 management.(17)StateThe
			 term State means—(A)each of the
			 several States of the United States; and(B)the District of
			 Columbia.IInfrastructure Financing Authority101.Establishment
			 and general authority of IFA(a)Establishment
			 of IFAThe Infrastructure Financing Authority is
			 established as a wholly owned Government corporation.(b)General
			 authority of IFAIFA shall—(1)provide direct
			 loans and loan guarantees to facilitate eligible infrastructure projects that are
			 economically viable, in the public interest, and of regional or national
			 significance; and(2)carry out any
			 other activities and duties authorized under this Act.(c)Incorporation(1)In
			 generalThe Board of Directors first appointed shall be deemed
			 the incorporator of IFA, and the incorporation shall be held to have been
			 effected from the date of the first meeting of the Board of Directors.(2)Corporate
			 officeIFA shall—(A)maintain an office in Washington, DC;
			 and(B)for purposes of venue in civil actions, be
			 considered to be a resident of Washington, DC.(d)Responsibility
			 of the SecretaryThe Secretary shall take such action as may be
			 necessary to assist in implementing IFA and in carrying out the purpose of
			 this Act.(e)Rule of
			 ConstructionChapter 91 of title 31, United States Code, does not
			 apply to IFA, unless otherwise specifically provided in this Act.102.Voting members
			 of the Board of Directors(a)Voting
			 Membership of the board of directors(1)In
			 generalIFA shall have a Board of Directors consisting of 7
			 voting members appointed by the President, by and with the advice and consent
			 of the Senate, not more than 4 of whom shall be from the same political
			 party.(2)ChairpersonOne
			 of the voting members of the Board of Directors shall be designated by the
			 President, by and with the advice and consent of the Senate, to serve as
			 Chairperson of the Board of Directors.(3)Congressional
			 recommendationsNot later than 30 days after the date of
			 enactment of this Act, the majority leader of the Senate, the minority leader
			 of the Senate, the Speaker of the House of Representatives, and the minority
			 leader of the House of Representatives shall each submit a recommendation to
			 the President for appointment of a member of the Board of Directors, after
			 consultation with the appropriate committees of Congress.(4)Special
			 consideration of rural interests and geographic diversityIn
			 making an appointment under this subsection, the President shall give
			 consideration to the geographic areas of the United States in which the members
			 of the Board of Directors live and work, particularly to ensure that the
			 infrastructure priorities and concerns of each region of the country, including
			 rural areas and small communities, are represented on the Board of Directors.(b)Voting
			 rightsEach voting member of the Board of Directors shall have an
			 equal vote in all decisions of the Board of Directors.(c)Qualifications
			 of voting membersEach voting member of the Board of Directors
			 shall—(1)be a citizen of
			 the United States; and(2)have significant
			 demonstrated expertise in—(A)the management
			 and administration of a financial institution relevant to the operation of
			 IFA; or(B)the financing,
			 development, or operation of infrastructure projects, including in the
			 evaluation and selection of eligible infrastructure projects based on the
			 purposes, goals, and objectives of this Act.(d)Terms(1)In
			 generalExcept as otherwise provided in this Act, each voting
			 member of the Board of Directors shall be appointed for a term of 5
			 years.(2)Initial
			 staggered termsOf the voting members first appointed to the
			 Board of Directors—(A)the initial
			 Chairperson and 3 of the other voting member shall each be appointed for a term
			 of 5 years; and(B)the remaining 3
			 voting members shall each be appointed for a term of 2 years.(3)Date of initial
			 nominationsThe initial nominations for the appointment of all
			 voting members of the Board of Directors shall be made not later than 60 days
			 after the date of enactment of this Act.(4)Beginning of
			 termThe term of each of the initial voting members appointed
			 under this section shall commence immediately upon the date of appointment,
			 except that, for purposes of calculating the term limits specified in this
			 subsection, the initial terms shall each be construed as beginning on January
			 22 of the year following the date of the initial appointment.(5)Vacancies(A)In
			 generalA vacancy in the position of a voting member of the Board
			 of Directors shall be filled by the President, by and with the advice and
			 consent of the Senate.(B)TermA
			 member appointed to fill a vacancy on the Board of Directors occurring before
			 the expiration of the term for which the predecessor was appointed shall be
			 appointed only for the remainder of that term.(e)Meetings(1)Open to the
			 public; noticeExcept as provided in paragraph (3), all meetings
			 of the Board of Directors shall be—(A)open to the
			 public; and(B)preceded by
			 reasonable public notice.(2)FrequencyThe
			 Board of Directors shall meet—(A)not later than 60
			 days after the date on which all members of the Board of Directors are first
			 appointed;(B)at least
			 quarterly after the date described in subparagraph (A); and(C)at the call of
			 the Chairperson or 3 voting members of the Board of Directors.(3)Exception for
			 closed meetings(A)In
			 generalThe voting members of the Board of Directors may, by
			 majority vote, close a meeting to the public if, during the meeting to be
			 closed, there is likely to be disclosed proprietary or sensitive information
			 regarding an eligible infrastructure project under consideration for assistance under
			 this Act.(B)Availability of
			 minutesThe Board of Directors shall prepare minutes of any
			 meeting that is closed to the public, which minutes shall be made available as
			 soon as practicable, but not later than 1 year after the date of the closed
			 meeting, with any necessary redactions to protect any proprietary or sensitive
			 information.(4)QuorumFor
			 purposes of meetings of the Board of Directors, 5 voting members of the Board
			 of Directors shall constitute a quorum.(f)Compensation of
			 membersEach voting member of the Board of Directors shall be
			 compensated at a rate equal to the daily equivalent of the annual rate of basic
			 pay prescribed for level III of the Executive Schedule under section 5314 of
			 title 5, United States Code, for each day (including travel time) during which
			 the member is engaged in the performance of the duties of the Board of
			 Directors.(g)Conflicts of
			 interestA voting member of the Board of Directors may not
			 participate in any review or decision affecting an eligible infrastructure project under
			 consideration for assistance under this Act, if the member has or is affiliated
			 with an entity who has a financial interest in that project.103.Chief
			 executive officer of IFA(a)In
			 generalThe chief executive officer of IFA shall—(1)be a nonvoting
			 member of the Board of Directors;(2)be responsible
			 for all activities of IFA; and(3)support the Board
			 of Directors in accordance with this Act and as the Board of Directors
			 determines to be necessary.(b)Appointment and
			 tenure of the chief executive officer(1)In
			 generalThe President shall appoint the chief executive officer,
			 by and with the advice and consent of the Senate.(2)TermThe
			 chief executive officer shall be appointed for a term of 6 years.(3)Vacancies(A)In
			 generalAny vacancy in the office of the chief executive officer
			 shall be filled by the President, by and with the advice and consent of the
			 Senate.(B)TermThe
			 person appointed to fill a vacancy in the chief executive officer position that
			 occurs before the expiration of the term for which the predecessor was
			 appointed shall be appointed only for the remainder of that term.(c)QualificationsThe
			 chief executive officer—(1)shall have
			 significant expertise in management and administration of a financial
			 institution, or significant expertise in the financing and development of
			 infrastructure projects; and(2)may not—(A)hold any other
			 public office;(B)have any
			 financial interest in an eligible infrastructure project then being considered by the
			 Board of Directors, unless that interest is placed in a blind trust; or(C)have any
			 financial interest in an investment institution or its affiliates or any other
			 entity seeking or likely to seek financial assistance for any eligible infrastructure project from IFA, unless any such interest is placed in a blind trust for the
			 tenure of the service of the chief executive officer plus 2 additional
			 years.(d)ResponsibilitiesThe
			 chief executive officer shall have such executive functions, powers, and duties
			 as may be prescribed by this Act, the bylaws of IFA, or the Board of
			 Directors, including—(1)responsibility
			 for the development and implementation of the strategy of IFA,
			 including—(A)the development
			 and submission to the Board of Directors of the annual business plans and
			 budget;(B)the development
			 and submission to the Board of Directors of a long-term strategic plan;
			 and(C)the development,
			 revision, and submission to the Board of Directors of internal policies;
			 and(2)responsibility
			 for the management and oversight of the daily activities, decisions,
			 operations, and personnel of IFA.(e)Compensation(1)In
			 generalAny compensation assessment or recommendation by the
			 chief executive officer under this section shall be without regard to the
			 provisions of chapter 51 or subchapter III of chapter 53 of title 5, United
			 States Code.(2)ConsiderationsThe
			 compensation assessment or recommendation required under this subsection shall
			 take into account merit principles, where applicable, as well as the education,
			 experience, level of responsibility, geographic differences, and retention and
			 recruitment needs in determining compensation of personnel.104.Powers and
			 duties of the Board of DirectorsThe Board of Directors shall—(1)as soon as
			 practicable after the date on which all members are appointed, approve or
			 disapprove senior management appointed by the chief executive officer;(2)not later than
			 180 days after the date on which all members are appointed—(A)develop and
			 approve the bylaws of IFA, including bylaws for the regulation of the affairs
			 and conduct of the business of IFA, consistent with the purpose, goals,
			 objectives, and policies set forth in this Act;(B)establish
			 subcommittees, including an audit committee that is composed solely of members
			 of the Board of Directors, other than the chief executive officer;(C)develop and
			 approve, in consultation with senior management, a conflict-of-interest policy
			 for the Board of Directors and for senior management;(D)approve or
			 disapprove internal policies that the chief executive officer shall submit to
			 the Board of Directors, including—(i)policies
			 regarding the loan application and approval process, including application
			 procedures and project approval processes;(ii)operational
			 guidelines; and(E)approve or
			 disapprove a 1-year business plan and budget for IFA;(3)ensure that IFA
			 is at all times operated in a manner that is consistent with this Act,
			 by—(A)monitoring and
			 assessing the effectiveness of IFA in achieving its strategic goals;(B)reviewing and
			 approving internal policies, annual business plans, annual budgets, and
			 long-term strategies submitted by the chief executive officer;(C)reviewing and
			 approving annual reports submitted by the chief executive officer;(D)engaging 1 or
			 more external auditors, as set forth in this Act; and(E)reviewing and
			 approving all changes to the organization of senior management;(4)appoint and fix,
			 by a vote of not less than 5 of the 7 voting members of the Board of Directors,
			 and without regard to the provisions of chapter 51 or subchapter III of chapter
			 53 of title 5, United Sates Code, the compensation and adjustments to
			 compensation of all IFA personnel, provided that in appointing and fixing any
			 compensation or adjustments to compensation under this paragraph, the Board
			 shall—(A)consult with, and
			 seek to maintain comparability with, other comparable Federal personnel, as the
			 Board of Directors may determine to be appropriate;(B)consult with the
			 Office of Personnel Management; and(C)carry out those
			 duties consistent with merit principles, where applicable, as well as the
			 education, experience, level of responsibility, geographic differences,
			 comparability to private sector positions, and retention and recruitment needs
			 in determining compensation of personnel;(5)serve as the
			 primary liaison for IFA in interactions with Congress, the Secretary of
			 Transportation and other Executive Branch officials, and State and local
			 governments, and to represent the interests of IFA in those interactions and
			 others;(6)approve by a vote
			 of not less than 5 of the 7 voting members of the Board of Directors any
			 changes to the bylaws or internal policies of IFA;(7)have the
			 authority and responsibility—(A)to oversee
			 entering into and carrying out such contracts, leases, cooperative agreements,
			 or other transactions as are necessary to carry out this Act;(B)to approve of the
			 acquisition, lease, pledge, exchange, and disposal of real and personal
			 property by IFA and otherwise approve the exercise by IFA of all of the usual
			 incidents of ownership of property, to the extent that the exercise of those
			 powers is appropriate to and consistent with the purposes of IFA;(C)to determine the
			 character of, and the necessity for, the obligations and expenditures of IFA,
			 and the manner in which the obligations and expenditures will be incurred,
			 allowed, and paid, subject to this Act and other Federal law specifically
			 applicable to wholly owned Federal corporations;(D)to execute, in
			 accordance with applicable bylaws and regulations, appropriate
			 instruments;(E)to approve other
			 forms of credit enhancement that IFA may provide to eligible projects, as long
			 as the forms of credit enhancements are consistent with the purposes of this
			 Act and terms set forth in title II;(F)to exercise all
			 other lawful powers which are necessary or appropriate to carry out, and are
			 consistent with, the purposes of IFA;(G)to sue or be sued
			 in the corporate capacity of IFA in any court of competent
			 jurisdiction;(H)to indemnify the
			 members of the Board of Directors and officers of IFA for any liabilities
			 arising out of the actions of the members and officers in that capacity, in
			 accordance with, and subject to the limitations contained in this Act;(I)to review all
			 financial assistance packages to all eligible infrastructure projects, as
			 submitted by the chief executive officer and to approve, postpone, or deny the
			 same by majority vote;(J)to review all
			 restructuring proposals submitted by the chief executive officer, including
			 assignation, pledging, or disposal of the interest of IFA in a project,
			 including payment or income from any interest owned or held by IFA, and to
			 approve, postpone, or deny the same by majority vote;(K)to enter into
			 binding commitments, as specified in approved financial assistance
			 packages;(L)to determine
			 whether—(i)to obtain a lien
			 on the assets of an eligible entity that receives assistance under this Act;
			 and(ii)to subordinate a
			 lien under clause (i) to any other lien securing project obligations;
			 and(M)to ensure a
			 measurable public benefit in the selection of eligible infrastructure projects
			 and to provide for reasonable public input in the selection of such
			 projects;(8)delegate to the
			 chief executive officer those duties that the Board of Directors determines to
			 be appropriate, to better carry out the powers and purposes of the Board of
			 Directors under this section; and(9)to approve a
			 maximum aggregate amount of principal exposure of IFA at any given
			 time.105.Senior
			 management(a)In
			 generalSenior management shall support the chief executive
			 officer in the discharge of the responsibilities of the chief executive
			 officer.(b)Appointment of
			 senior managementThe chief executive officer shall appoint such
			 senior managers as are necessary to carry out the purposes of IFA, as approved
			 by a majority vote of the voting members of the Board of Directors, including a
			 chief compliance officer, general counsel, chief operating officer, chief
			 lending officer, and other positions as determined to be appropriate by the
			 chief executive officer and Board of Directors.(c)TermEach
			 member of senior management shall serve at the pleasure of the chief executive
			 officer and the Board of Directors.(d)Removal of
			 senior managementAny member of senior management may be
			 removed—(1)by a majority of
			 the voting members of the Board of Directors at the request of the chief
			 executive officer; or(2)by a vote of not
			 fewer than 5 voting members of the Board of Directors.(e)Senior
			 management(1)In
			 generalEach member of senior management shall report directly to
			 the chief executive officer, other than the chief risk officer, who shall
			 report directly to the Board of Directors.(2)Chief risk
			 officerThe chief risk officer shall be responsible for all
			 functions of IFA relating to—(A)the creation of
			 financial, credit, and operational risk management guidelines and
			 policies;(B)the establishment
			 of guidelines to ensure diversification of lending activities by region,
			 infrastructure project type, and project size;(C)the creation of
			 conforming standards for infrastructure finance agreements;(D)the monitoring of
			 the financial, credit, and operational exposure of IFA; and(E)risk management
			 and mitigation actions, including by reporting those actions, or
			 recommendations of actions to be taken, directly to the Board of
			 Directors.(f)Conflicts of
			 interestNo individual appointed to senior management may—(1)hold any other
			 public office;(2)have any
			 financial interest in an eligible infrastructure project then being considered by the
			 Board of Directors, unless that interest is placed in a blind trust; or(3)have any
			 financial interest in an investment institution or its affiliates, IFA or its
			 affiliates, or other entity then seeking or likely to seek financial assistance
			 for any eligible infrastructure project from IFA, unless any such interest is placed in
			 a blind trust during the term of service of that individual in a senior
			 management position, and for a period of 2 years thereafter.106.Office of
			 Technical and Rural Assistance(a)In
			 generalThe chief executive officer shall create and manage
			 within IFA an office, to be known as the Office of Technical and Rural
			 Assistance.(b)DutiesThe
			 Office of Technical and Rural Assistance shall—(1)in consultation
			 with the Secretary, the Secretary of Transportation, and the heads of other relevant Federal
			 agencies, as determined by the chief executive officer, provide technical
			 assistance to State and local governments and parties in public-private
			 partnerships in the development and financing of eligible infrastructure projects,
			 including rural infrastructure projects;(2)assist the
			 entities described in paragraph (1) with coordinating loan and loan guarantee
			 programs available through Federal agencies, including the Department of
			 Transportation and other Federal agencies as appropriate; and(3)work with the
			 entities described in paragraph (1) to identify and develop a pipeline of
			 projects suitable for financing through innovative project financing and
			 performance based project delivery, including those projects with the potential
			 for financing through IFA.107.Special
			 Inspector General for IFA(a)In
			 general(1)Initial
			 periodFor the 5-year period beginning on the date of enactment
			 of this Act, the Inspector General of the Department of Treasury shall
			 serve as the Special Inspector General for IFA in addition to the existing
			 duties of the Inspector General of the Department of Treasury.(2)Office of the
			 Special Inspector GeneralEffective beginning on the day that is
			 5 years after the date of enactment of this Act, there is established the
			 Office of the Special Inspector General for IFA.(b)Appointment of
			 Inspector General; removal(1)Head of
			 OfficeThe head of the Office of the Special Inspector General
			 for IFA shall be the Special Inspector General for IFA (referred to in this
			 Act as the Special Inspector General), who shall be appointed by
			 the President, by and with the advice and consent of the Senate.(2)Basis of
			 appointmentThe appointment of the Special Inspector General
			 shall be made on the basis of integrity and demonstrated ability in accounting,
			 auditing, financial analysis, law, management analysis, public administration,
			 or investigations.(3)Timing of
			 nominationThe nomination of an individual as Special Inspector
			 General shall be made as soon as practicable after the date of enactment of
			 this Act.(4)RemovalThe
			 Special Inspector General shall be removable from office in accordance with the
			 provisions of section 3(b) of the Inspector General Act of 1978 (5 U.S.C.
			 App.).(5)Rule of
			 constructionFor purposes of section 7324 of title 5, United
			 States Code, the Special Inspector General shall not be considered an employee
			 who determines policies to be pursued by the United States in the nationwide
			 administration of Federal law.(6)Rate of
			 payThe annual rate of basic pay of the Special Inspector General
			 shall be the annual rate of basic pay for an Inspector General under section
			 3(e) of the Inspector General Act of 1978 (5 U.S.C. App.).(c)DutiesThe
			 Special Inspector General shall—(1)conduct,
			 supervise, and coordinate audits and investigations of the business activities
			 of IFA;(2)establish,
			 maintain, and oversee such systems, procedures, and controls as the Special
			 Inspector General considers appropriate to discharge the duty under paragraph
			 (1); and(3)carry out any other
			 duties and responsibilities of inspectors general under the Inspector General
			 Act of 1978 (5 U.S.C. App.).(d)Powers and
			 authorities(1)In
			 generalIn carrying out the duties specified in subsection (c),
			 the Special Inspector General shall have the authorities provided in section 6
			 of the Inspector General Act of 1978 (5 U.S.C. App.).(2)Additional
			 authorityThe Special Inspector General shall carry out the
			 duties specified in subsection (c)(1) in accordance with section 4(b)(1) of the
			 Inspector General Act of 1978 (5 U.S.C. App.).(e)Personnel,
			 facilities, and other resources(1)Additional
			 officers(A)In
			 generalThe Special Inspector General may select, appoint, and
			 employ such officers and employees as may be necessary for carrying out the
			 duties of the Special Inspector General, subject to the provisions of title 5,
			 United States Code, governing appointments in the competitive service, and the
			 provisions of chapter 51 and subchapter III of chapter 53 of such title,
			 relating to classification and General Schedule pay rates.(B)Employment and
			 compensationThe Special Inspector General may exercise the
			 authorities of subsections (b) through (i) of section 3161 of title 5, United
			 States Code (without regard to subsection (a) of that section).(2)Retention of
			 servicesThe Special Inspector General may obtain services as
			 authorized by section 3109 of title 5, United States Code, at daily rates not
			 to exceed the equivalent rate prescribed for grade GS–15 of the General
			 Schedule by section 5332 of such title.(3)Ability to
			 contract for audits, studies, and other servicesThe Special
			 Inspector General may enter into contracts and other arrangements for audits,
			 studies, analyses, and other services with public agencies and with private
			 persons, and make such payments as may be necessary to carry out the duties of
			 the Special Inspector General.(4)Request for
			 information(A)In
			 generalUpon request of the Special Inspector General for
			 information or assistance from any department, agency, or other entity of the
			 Federal Government, the head of that entity shall, insofar as is practicable
			 and not in contravention of any existing law, furnish the information or
			 assistance to the Special Inspector General or an authorized designee.(B)Refusal to
			 complyIf information or assistance requested by the Special
			 Inspector General is, in the judgment of the Special Inspector General,
			 unreasonably refused or not provided, the Special Inspector General shall
			 report the circumstances to the Secretary, without delay.(f)Reports(1)Annual
			 reportNot later than 1 year after the date on which the Special
			 Inspector General is confirmed, and every calendar year thereafter, the Special
			 Inspector General shall submit to the President and appropriate committees of
			 Congress a report summarizing the activities of the Special Inspector General
			 during the previous 1-year period ending on the date of that report.(2)Public
			 disclosuresNothing in this subsection authorizes the public
			 disclosure of information that is—(A)specifically
			 prohibited from disclosure by any other provision of law;(B)specifically
			 required by Executive order to be protected from disclosure in the interest of
			 national defense or national security or in the conduct of foreign affairs;
			 or(C)a part of an
			 ongoing criminal investigation.108.Other
			 personnel(a)Appointment,
			 removal, and definition of dutiesExcept as otherwise provided in the bylaws
			 of IFA, the chief executive officer, in consultation with the Board of
			 Directors, shall appoint, remove, and define the duties of such qualified
			 personnel as are necessary to carry out the powers, duties, and purpose of
			 IFA, other than senior management, who shall be appointed in accordance with
			 section 105.(b)Coordination in
			 identifying qualifications and expertiseIn appointing qualified
			 personnel pursuant to subsection (a), the chief executive officer shall
			 coordinate with, and seek assistance from, the Secretary of Transportation in
			 identifying the appropriate qualifications and expertise in infrastructure
			 project finance.109.ComplianceThe provision of assistance by IFA pursuant
			 to this Act does not supersede any provision of State law or regulation
			 otherwise applicable to an eligible infrastructure project.IITerms and
			 limitations on direct loans and loan guarantees201.Eligibility
			 criteria for assistance from IFA and terms and limitations of loans(a)Public benefit
			 required(1)In
			 generalAny project the use or purpose of which is private and
			 for which no public benefit is created, as determined by the Board of Directors, shall not be eligible for financial
			 assistance from IFA under this Act.(2)CriteriaFinancial
			 assistance under this Act shall only be made available if the applicant for
			 assistance has demonstrated to the satisfaction of the Board of Directors
			 that—(A)the
			 eligible infrastructure project for which assistance is being sought—(i)is
			 not for the refinancing of an existing infrastructure project; and(ii)meets—(I)any pertinent
			 requirements set forth in this Act;(II)any criteria
			 established by the Board of Directors or chief executive officer in accordance
			 with this Act; and(III)the definition
			 of an eligible infrastructure project; and(B)for projects involving public-private partnerships, the project has received contributed capital or commitments for contributed capital equal to not less than 10 percent of the total cost of the eligible infrastructure project for which assistance is being sought, where such contributed capital includes 1 or more of the following—(i)equity;(ii)deeply subordinate loans or other credit and debt instruments, which shall be junior to any IFA assistance provided for the project;(iii)appropriated funds or grants from governmental sources other than the Federal Government; or(iv)irrevocable private contributions of funds, grants, property (including rights-of way), and other assets that directly reduce or offset project costs.(b)ConsiderationsThe
			 criteria established by the Board of Directors pursuant to this Act shall
			 provide adequate consideration of—(1)the economic,
			 financial, technical, environmental, and public benefits and costs of each
			 eligible infrastructure project under consideration for financial assistance under this
			 Act, prioritizing eligible infrastructure projects that—(A)demonstrate a
			 clear and measurable public benefit;(B)offer value for
			 money to taxpayers;(C)contribute to
			 regional or national economic growth;(D)lead to long-term job
			 creation; and(E)mitigate
			 environmental concerns;(2)the means by
			 which development of the eligible infrastructure project under consideration is being
			 financed, including—(A)the terms,
			 conditions, and structure of the proposed financing;(B)the
			 creditworthiness and standing of the project sponsors, providers of equity, and
			 cofinanciers;(C)the financial
			 assumptions and projections on which the eligible infrastructure project is based;
			 and(D)whether there is
			 sufficient State or municipal political support for the successful completion
			 of the eligible infrastructure project;(3)the likelihood
			 that the provision of assistance by IFA will cause the development to proceed
			 more promptly and with lower costs for financing than would be the case without
			 IFA assistance;(4)the extent to
			 which the provision of assistance by IFA maximizes the level of private
			 investment in the eligible infrastructure project or supports a public-private
			 partnership, while providing a significant public benefit;(5)the extent to
			 which the provision of assistance by IFA can mobilize the participation of
			 other financing partners in the eligible infrastructure project;(6)the technical and
			 operational viability of the eligible infrastructure project;(7)the proportion of
			 financial assistance from IFA;(8)the geographical
			 location of the project, prioritizing geographical diversity of projects funded
			 by IFA;(9)the size of the
			 project and the impact of the project on the resources of IFA; and(10)the
			 infrastructure sector of the project, prioritizing projects from more than 1
			 sector funded by IFA.(c)Application(1)In
			 generalAny eligible entity seeking assistance from IFA under
			 this Act for an eligible infrastructure project shall submit an application to
			 IFA at such time, in such manner, and containing such information as the Board
			 of Directors or the chief executive officer may require.(2)Review of
			 applications(A)In
			 generalIFA shall review applications for assistance under this
			 Act on an ongoing basis.(B)PreparationThe
			 chief executive officer, in cooperation with the senior management, shall
			 prepare eligible infrastructure projects for review and approval by the Board
			 of Directors.(3)Dedicated
			 revenue sourcesThe Federal credit instrument shall be repayable,
			 in whole or in part, from tolls, user fees, or other dedicated revenue sources
			 derived from users or beneficiaries that also secure the eligible infrastructure project
			 obligations.(d)Eligible
			 infrastructure project costs(1)In
			 generalExcept as provided in paragraph (2), to be eligible for
			 assistance under this Act, an eligible infrastructure project shall have project costs
			 that are reasonably anticipated to equal or exceed $50,000,000.(2)Rural
			 infrastructure projectsTo be eligible for assistance under this
			 Act a rural infrastructure project shall have project costs that are reasonably
			 anticipated to equal or exceed $10,000,000.(e)Loan
			 eligibility and maximum amounts(1)In
			 generalThe amount of a direct loan or loan guarantee under this
			 Act shall not exceed the lesser of—(A)49 percent of the
			 reasonably anticipated eligible infrastructure project costs; and(B)the amount of the
			 senior project obligations, if the direct loan or loan guarantee does not
			 receive an investment grade rating.(2)Maximum annual
			 loan and loan guarantee volumeThe aggregate amount of direct
			 loans and loan guarantees made by IFA shall not exceed—(A)during the first
			 2 fiscal years of the operations of IFA, $10,000,000,000 per year;(B)during fiscal
			 years 3 through 9 of the operations of IFA, $20,000,000,000 per year; and(C)during any fiscal
			 year thereafter, $50,000,000,000.202.Loan terms and
			 repayment(a)In
			 generalA direct loan or loan
			 guarantee under this Act with respect to an eligible infrastructure project
			 shall be on such terms, subject to such conditions, and contain such covenants,
			 representations, warranties, and requirements (including requirements for
			 audits) as the chief executive officer determines appropriate.(b)TermsA
			 direct loan or loan guarantee under this Act—(1)shall—(A)be payable, in
			 whole or in part, from tolls, user fees, or other dedicated revenue sources
			 derived from users or beneficiaries; and(B)include a rate
			 covenant, coverage requirement, or similar security feature supporting the
			 project obligations; and(2)may be secured by
			 a lien—(A)on the assets of
			 the obligor, including revenues described in paragraph (1); and(B)which may be
			 subordinated to any other lien securing project obligations.(c)Base interest
			 rateThe base interest rate on a direct loan under this Act shall
			 be not less than the yield on Treasury obligations of a similar maturity to the
			 maturity of the direct loan on the date of execution of the loan
			 agreement.(d)Risk
			 assessmentBefore entering into an agreement for assistance under
			 this Act, the chief executive officer, in consultation with the Director of the
			 Office of Management and Budget and each rating agency providing a preliminary
			 rating opinion letter under this section, shall determine an appropriate
			 Federal credit subsidy amount for each direct loan and loan guarantee, taking
			 into account that preliminary rating opinion letter, as well as any comparable
			 market rates available for such a loan or loan guarantee, should any
			 exist.(e)Credit
			 fee(1)In
			 generalWith respect to each agreement for assistance under this
			 Act, the chief executive officer shall charge a credit fee to the recipient of
			 that assistance to pay for, over time, all or a portion of the Federal credit
			 subsidy determined under subsection (d), with the remainder paid by the account
			 established for IFA.(2)Direct
			 loansIn the case of a direct loan, the credit fee described in
			 paragraph (1) shall be in addition to the base interest rate established under
			 subsection (c).(f)Maturity
			 dateThe final maturity date of a direct loan or loan guaranteed
			 by IFA under this Act shall be not later than 35 years after the date of
			 substantial completion of the eligible infrastructure project, as determined by the
			 chief executive officer.(g)Preliminary
			 rating opinion letter(1)In
			 generalThe chief executive officer shall require each applicant
			 for assistance under this Act to provide a preliminary rating opinion letter
			 from at least 1 rating agency, indicating that the senior obligations of the
			 eligible infrastructure project, which may be the Federal credit instrument, have the
			 potential to achieve an investment-grade rating.(2)Rural
			 infrastructure projectsWith respect to a rural infrastructure
			 project, a rating agency opinion letter described in paragraph (1) shall not be
			 required, except that the loan or loan guarantee shall receive an internal
			 rating score, using methods similar to the rating agencies generated by IFA,
			 measuring the proposed direct loan or loan guarantee against comparable direct
			 loans or loan guarantees of similar credit quality in a similar sector.(h)Investment-Grade
			 rating requirement(1)Loans and loan
			 guaranteesThe execution of a direct loan or loan guarantee under
			 this Act shall be contingent on the senior obligations of the eligible infrastructure project receiving an investment-grade rating.(2)Rating of IFA
			 overall portfolioThe average rating of the overall portfolio of
			 IFA shall be not less than investment grade after 5 years of operation.(i)Terms and
			 Repayment of direct loans(1)ScheduleThe
			 chief executive officer shall establish a repayment schedule for each direct
			 loan under this Act, based on the projected cash flow from eligible infrastructure project revenues and other repayment sources.(2)CommencementScheduled
			 loan repayments of principal or interest on a direct loan under this Act shall
			 commence not later than 5 years after the date of substantial completion of the
			 eligible infrastructure project, as determined by the chief executive officer of
			 IFA.(3)Deferred
			 payments of direct loans(A)AuthorizationIf,
			 at any time after the date of substantial completion of an eligible infrastructure project assisted under this Act, the eligible infrastructure project is unable to
			 generate sufficient revenues to pay the scheduled loan repayments of principal
			 and interest on the direct loan under this Act, the chief executive officer may
			 allow the obligor to add unpaid principal and interest to the outstanding
			 balance of the direct loan, if the result would benefit the taxpayer.(B)InterestAny
			 payment deferred under subparagraph (A) shall—(i)continue to
			 accrue interest, in accordance with the terms of the obligation, until fully
			 repaid; and(ii)be
			 scheduled to be amortized over the remaining term of the loan.(C)Criteria(i)In
			 generalAny payment deferral under subparagraph (A) shall be
			 contingent on the eligible infrastructure project meeting criteria established by the
			 Board of Directors.(ii)Repayment
			 standardsThe criteria established under clause (i) shall include
			 standards for reasonable assurance of repayment.(4)Prepayment of
			 direct loans(A)Use of excess
			 revenuesAny excess revenues that remain after satisfying
			 scheduled debt service requirements on the eligible infrastructure project obligations
			 and direct loan and all deposit requirements under the terms of any trust
			 agreement, bond resolution, or similar agreement securing project obligations
			 under this Act may be applied annually to prepay the direct loan, without
			 penalty.(B)Use of proceeds
			 of refinancingA direct loan under this Act may be prepaid at any
			 time, without penalty, from the proceeds of refinancing from non-Federal
			 funding sources.(j)Loan
			 guaranteesThe terms of a loan guaranteed by IFA under this Act
			 shall be consistent with the terms set forth in this section for a direct loan,
			 except that the rate on the guaranteed loan and any payment, prepayment, or
			 refinancing features shall be negotiated between the obligor and the lender (as
			 defined in section 601(a) of title 23, United States Code) with the consent of
			 the chief executive officer.(k)Compliance with
			 FCRA(1)In
			 generalExcept as provided in paragraph (2), direct loans and
			 loan guarantees authorized by this Act shall be subject to the provisions of
			 the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.).(2)ExceptionSection
			 504(b) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661c(b)) shall not
			 apply to a loan or loan guarantee under this Act.(l)Policy of
			 CongressIt is the policy of Congress that IFA shall only make a
			 direct loan or loan guarantee under this Act if IFA determines that IFA is
			 reasonably expected to recover the full amount of the direct loan or loan
			 guarantee.203.Compliance and
			 enforcement(a)Credit
			 agreementNotwithstanding any
			 other provision of law, each eligible entity that receives assistance under
			 this Act shall enter into a credit agreement that requires such entity to
			 comply with all applicable policies and procedures of IFA, in addition to all
			 other provisions of the loan agreement.(b)Applicability
			 of Federal lawsEach eligible entity that receives assistance
			 under this Act shall provide written assurance, in such form and manner and
			 containing such terms as are to be prescribed by IFA, that the eligible
			 infrastructure project will be performed in compliance with the requirements of
			 all Federal laws that would otherwise apply to similar projects to which the
			 United States is a party, or financed in whole or in part from Federal funds or in accordance with guarantees of a Federal agency or financed from funds obtained by pledge of any contract of a Federal agency to make a loan, grant, or annual contribution.(c)IFA authority
			 on noncomplianceIn any case in which an eligible entity that
			 receives assistance under this Act is materially out of compliance with the
			 loan agreement, or any applicable policy or procedure of IFA, the Board of
			 Directors may take action—(1)to cancel unused
			 loan amounts; or(2)to accelerate the
			 repayment terms of any outstanding obligation.204.Audits;
			 reports to the President and Congress(a)AccountingThe
			 books of account of IFA shall be—(1)maintained in
			 accordance with generally accepted accounting principles; and(2)subject to an
			 annual audit by independent public accountants of nationally recognized
			 standing appointed by the Board of Directors.(b)Reports(1)Board of
			 DirectorsNot later than 90 days after the last day of each
			 fiscal year, the Board of Directors shall submit to the President and Congress
			 a complete and detailed report with respect to the preceding fiscal year,
			 setting forth—(A)a summary of the
			 operations of IFA for that fiscal year;(B)a schedule of the
			 obligations of IFA and capital securities outstanding at the end of that
			 fiscal year, with a statement of the amounts issued and redeemed or paid during
			 that fiscal year;(C)the status of
			 eligible infrastructure projects receiving funding or other assistance pursuant to this
			 Act during that fiscal year, including—(i)all nonperforming
			 loans; and(ii)disclosure of
			 all entities with a development, ownership, or operational interest in those
			 eligible infrastructure projects;(D)a description of
			 the successes and challenges encountered in lending to rural communities,
			 including the role of the Office of Technical and Rural Assistance established
			 under this Act; and(E)an assessment of
			 the risks of the portfolio of IFA, which shall be prepared by an independent
			 source.(2)GAO evaluationNot
			 later than 5 years after the date of enactment of this Act, the Comptroller
			 General of the United States shall conduct an evaluation of, and submit to the
			 Committee on Commerce, Science, and Transportation of the Senate and to the
			 Committees on Transportation and Infrastructure and Energy and Commerce of the
			 House of Representatives a report on the activities of IFA for the fiscal
			 years covered by the report that includes—(A)an assessment of
			 the impact and benefits of each funded eligible infrastructure project, including a
			 review of how effectively each eligible infrastructure project accomplished the goals
			 prioritized by the eligible infrastructure project criteria of IFA; and(B)an evaluation of
			 the effectiveness of, and challenges facing, loan programs at the Department of
			 Transportation and Department of Energy, and an analysis of the advisability of
			 consolidating those programs within IFA.(3)GAO study and reportNot later than 10 years after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study and submit to the Committee on Commerce, Science, and Transportation of the Senate and to the Committees on Transportation and Infrastructure and Energy and Commerce of the House of Representatives a report on the status of actions taken to make IFA a self-sustaining entity, including providing recommendations for such legislative or administrative actions as the Comptroller General considers necessary for IFA to achieve self-sustaining status or to promote a greater likelihood of achieving such status.(c)Books and
			 Records(1)In
			 generalIFA shall maintain adequate books and records to support
			 the financial transactions of IFA, with a description of financial
			 transactions and eligible infrastructure projects receiving funding, and the amount of
			 funding for each project maintained on a publically accessible database.(2)Audits by the
			 Secretary and GAOThe books and records of IFA shall at all
			 times be open to inspection by the Secretary, the Special Inspector General,
			 and the Comptroller General of the United States.205.Effect on
			 other lawsNothing in this Act
			 affects or alters the responsibility of an eligible entity that receives
			 assistance under this Act to comply with applicable Federal and State laws
			 (including regulations) relating to an eligible infrastructure project.IIIFunding of
			 IFA301.FeesThe chief executive officer shall establish
			 fees with respect to loans and loan guarantees under this Act that—(1)are sufficient to
			 cover all the administrative costs to the Federal Government for the operations
			 of IFA;(2)may be in the
			 form of an application or transaction fee, or interest rate adjustment;
			 and(3)may be based on
			 the risk premium associated with the loan or loan guarantee, taking into
			 consideration—(A)the price of
			 Treasury obligations of a similar maturity;(B)prevailing market
			 conditions;(C)the ability of
			 the eligible infrastructure project to support the loan or loan guarantee; and(D)the total amount
			 of the loan or loan guarantee.302.Self-sufficiency
			 of IFAThe chief executive
			 officer shall, to the extent practicable, take actions consistent with this Act
			 to make IFA a self-sustaining entity, with administrative costs and Federal
			 credit subsidy costs fully funded by fees and risk premiums on loans and loan
			 guarantees.303.Funding(a)In
			 generalThere is authorized to be appropriated to IFA to make
			 direct loans and loan guarantees under this Act $10,000,000,000, to remain
			 available until expended, of which not more than $25,000,000 for each of fiscal
			 years 2014 through 2015, and not more than $50,000,000 for fiscal year 2016 may
			 be used for administrative costs of IFA.(b)InterestThe
			 amounts made available to IFA under this Act shall be placed in
			 interest-bearing accounts.(c)Rural
			 infrastructure projectsOf the amounts made available to IFA
			 under this Act, not less than 5 percent shall be used to offset subsidy costs
			 associated with rural infrastructure projects.304.Contract
			 authorityNotwithstanding any
			 other provision of law, approval by the Board of Directors of a Federal credit
			 instrument that uses funds made available under this Act shall impose upon the
			 United States a contractual obligation to fund the Federal credit
			 investment.305.Limitation on
			 authorityIFA shall not have
			 the authority to issue debt in its own name.IVBudgetary effects401.Budgetary effectsThe budgetary effects
		of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
		of 2010, shall be determined by reference to the latest statement titled
		Budgetary Effects of PAYGO Legislation for this Act, submitted
		for printing in the Congressional Record by the Chairman of the Senate Budget
		Committee, provided that such statement has been submitted prior to the vote on
		passage.